Case 0:20-cv-61267-AHS Document 1 Entered on FLSD Docket 06/29/2020 Page 1 of 17




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                     Case No.: 0:20-cv-61267-

     LORENZO SANCHEZ,

                     Plaintiff,
     v.

     CITY OF CORAL SPRINGS, Florida,
     OFFICER JAMES JOHNSON, Individually,
     OFFICER SIMEON GUTSMERE, Individually,
     and, OFFICER JULIO PEREZ, Individually,

                     Defendants.

     ______________________________________/

                                           COMPLAINT




                                     The Law Offices of James R. Dunn, P.A., and
                                     The Law Offices of Gustavo E. Frances, P.A.
                                     James R. Dunn, Esq.
                                     Florida Bar No. 40950
                                     Gustavo E. Frances, Esq.
                                     Florida Bar No. 16011

                                     200 SE 6th St
                                     Suite 402
                                     Fort Lauderdale, FL 33301
                                     Tel. (954) 684-3535
                                     Fax (954) 533-6796
                                     E-Mail:james@attorneyjamesdunn.com
                                            geflaw@gmail.com
                                     Attorneys for Plaintiffs




          1. This is a civil action seeking money damages in excess of $15,000 dollars,




                                                                                          1
Case 0:20-cv-61267-AHS Document 1 Entered on FLSD Docket 06/29/2020 Page 2 of 17




           exclusive of costs, interest, and attorney’s fees, against THE CITY OF CORAL

           SPRINGS, Florida, OFFICER JAMES JOHNSON, Individually, OFFICER

           SIMEON GUTSMERE, Individually, and, OFFICER JULIO PEREZ,

           Individually.

        2. This action is brought pursuant to 42 U.S.C. § 1983 and § 1988, and the Fourth

           and Fourteenth Amendments to the United States Constitution. The United States

           District Court for the Southern District of Florida has jurisdiction of this action

           under 42 U.S.C. § 1983, 28 U.S.C. § 1331, and 28 U.S.C. § 1343. Plaintiff further

           invokes the supplemental jurisdiction of the United States District Court to hear

           independent State tort claims arising under State law, pursuant to 28 U.S.C. §

           1367(a).

        3. Plaintiff has fully complied with all conditions precedent to bringing this action

           imposed by the laws of the State of Florida, and particularly by the provisions of §

           768.28 of the Florida Statutes.

     PARTIES

        4. Plaintiff LORENZO SANCHEZ is a resident of Coral Springs, Florida.

        5. Defendant CITY OF CORAL SPRINGS, Florida, a municipality which is

           organized and existing under the Constitution and laws of the State of Florida.

        6. In this cause, Defendant CITY OF CORAL SPRINGS, Florida, acts through its

           agents, employees, and servants including Defendants CORAL SPRINGS

           POLICE OFFICER JAMES JOHNSON, OFFICER SIMEON GUTSMERE, and,

           OFFICER JULIO PEREZ.

        7. OFFICER JAMES JOHNSON, OFFICER SIMEON GUTSMERE, and,




                                                                                                 2
Case 0:20-cv-61267-AHS Document 1 Entered on FLSD Docket 06/29/2020 Page 3 of 17




           OFFICER JULIO PEREZ, were acting under color of law as officers for

           Defendant CITY OF CORAL SPRINGS, Florida, and in such capacity as an

           agent, servant, and employees of the CITY OF CORAL SPRINGS, Florida.

        8. Plaintiff sues OFFICER JAMES JOHNSON, Individually, OFFICER SIMEON

           GUTSMERE, Individually, and, OFFICER JULIO PEREZ, Individually.

        FACTS

        9. On July 3, 2019, at approximately 20:01 hours, Lorenzo Sanchez’s sister,

           Jessica Sanchez, requested medical attention by placing a 911 call and

           requesting an ambulance be dispatched to 10293 NW 54 Place, Coral

           Springs, FL 33076. Jessica Sanchez stated that Mr. Sanchez was

           suffering from a mental health episode.

        10. The City of Coral Springs responded at 20:20 hours by dispatching

           armed officers JAMES JOHNSON, SIMEON GUTSMERE, JULIO

           PEREZ, noting an “Alert” on the residence. This “Alert” was not

           provided by the Broward County State Attorney’s Office as a part of

           discovery in the criminal case, but officers testified that the alert was

           placed on the residence and that arose from a prior police interaction

           between Plaintiff and Coral Springs Police officers resulting in Plaintiff

           being a subject of a Baker Act civil commitment of Plaintiff when he

           was a juvenile. Jessica Sanchez explained to the officers that Jessica

           Sanchez has phoned to request attention to an emergency medical need

           and not police assistance. The officers nonetheless pushed past her and

           encountered Lorenzo Sanchez laying on his bed.



                                                                                        3
Case 0:20-cv-61267-AHS Document 1 Entered on FLSD Docket 06/29/2020 Page 4 of 17




         11. JAMES JOHNSON, SIMEON GUTSMERE, JULIO PEREZ began to

             drive stun Lorenzo Sanchez with a taser multiple times before beating

             him to unconsciousness, causing scarring about his face, embarrassment,

             pain, a pronounced limp, and emotional damages. These actions were

             captured by video which is incorporated by reference as an exhibit1 to

             this complaint.

         12. The actions of JAMES JOHNSON, SIMEON GUTSMERE, JULIO

             PEREZ, shocking Lorenzo Sanchez with a taser, and beating him to

             unconsciousness as well as arresting Lorenzo Sanchez are the result of

             Coral Springs Police failure to allow access by medical attention to Mr.

             Sanchez. This failure is a part of a failure to Coral Springs to train its

             officers related to mental health episodes and a failure to treat Mr.

             Sanchez as a person suffering from a medical condition. These violent

             actions are the result of Coral Springs Police’s widespread policy of

             excessive force. Further, these actions resulted from a failure to provide

             adequate policy and procedure to guide police officer actions, and are the

             result of a failure to provide proper training and/or supervision to

             JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ.

         13. Plaintiff Lorenzo Sanchez was subject to arrest and booking into the Broward

             County Jail under the premise of a felony charge that included resisting arrest




     1 The Southern District Court CM/ECF system only accommodates PDF formatted documents as exhibits
     to the exclusion of video files or links to hosted video files. Still shots do not capture the speed of
     movement nor are they the best evidence of the allegations made herein. The video is available upon
     request from the filers.


                                                                                                               4
Case 0:20-cv-61267-AHS Document 1 Entered on FLSD Docket 06/29/2020 Page 5 of 17




            with violence. Subsequently, a jury verdict of not guilty was entered acquitting

            Lorenzo Sanchez of all charges in the criminal case.

                                           CAUSES OF ACTION

                               COUNT I
         FOURTH AMENDMENT CLAIMS AGAINST DEFENDANTS, JAMES
        JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ, INDIVIDUALLY,
                     COGNIZABLE UNDER 42 U.S.C. § 1983


     For his cause of action against Defendants, JAMES JOHNSON, SIMEON GUTSMERE,

     and, JULIO PEREZ, individually, in Count I, Plaintiff states:

        14. Plaintiff realleges and adopts, as if fully set forth in Count I, the allegations of

            paragraphs 1 through 13.

        15. Defendants, JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ,

            individually, proximately caused the arrest of Plaintiff LORENZO SANCHEZ in

            the absence of probable cause that LORENZO SANCHEZ had committed any

            criminal offense.

        16. Defendants JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ,

            individually, proximately caused the arrest of Plaintiff LORENZO SANCHEZ on

            felony battery on a law enforcement officer charges in the absence of probable

            cause that LORENZO SANCHEZ had committed such criminal offense.

        17. Alternatively, if the seizure of Plaintiff by JAMES JOHNSON, SIMEON

            GUTSMERE, and, JULIO PEREZ, individually, was a temporary detention and

            not an arrest, Defendants JAMES JOHNSON, SIMEON GUTSMERE, and,

            JULIO PEREZ, individually, temporarily detained Plaintiff in the absence of

            reasonable suspicion that Plaintiff had committed, was committing, or was about




                                                                                                   5
Case 0:20-cv-61267-AHS Document 1 Entered on FLSD Docket 06/29/2020 Page 6 of 17




           to commit any offense, and the pat down search of Plaintiff was conducted by

           Defendants JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ,

           individually, in the absence of reasonable suspicion that Plaintiff was armed or

           dangerous, and exceeded the scope of a lawful pat down search for weapons.

        18. The conduct of Defendants JAMES JOHNSON, SIMEON GUTSMERE, and,

           JULIO PEREZ, individually, towards Plaintiff was objectively unreasonable, in

           violation of Plaintiff’s clearly established rights under the Fourth and Fourteenth

           Amendments and 42 U.S.C. § 1983 to be free from arrest in the absence of

           probable cause that Plaintiff committed any criminal offense, and temporary

           detention (including the pat-down search and search of Plaintiff’s person) in the

           absence of reasonable suspicion that Plaintiff had committed, was committing, or

           was about to commit any offense, or was armed or dangerous.

        19. As a direct and proximate result of the acts described above, in violation of 42

           U.S.C. § 1983, Plaintiff has suffered grievously, has been brought into public

           scandal, and with great humiliation, mental suffering, and damaged reputation,

           including business reputation/goodwill.

        20. As a further direct and proximate result of the conduct of Defendants JAMES

           JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ, individually, Plaintiff

           suffered loss of his liberty and freedom, mental anguish, and loss of capacity for

           the enjoyment of life. Plaintiff’s losses are either permanent or continuing and

           Plaintiff will suffer the losses in the future, in violation of Plaintiff’s civil rights.

           Plaintiff has also agreed to pay the undersigned a reasonable fee for his services,

           herein.




                                                                                                       6
Case 0:20-cv-61267-AHS Document 1 Entered on FLSD Docket 06/29/2020 Page 7 of 17




     WHEREFORE, Plaintiff prays:

                     i. Judgment for compensatory damages in excess of $ 15,000 dollars;

                     ii. Judgment for exemplary damages;

                     iii. Cost of suit;

                     iv. Reasonable attorney’s fees, pursuant to 42 U.S.C. § 1988;

                     v. Trial by jury as to all issues so triable; and

                     vi. Such other relief as this Honorable Court may deem just and

                     appropriate.



                                COUNT II
       FALSE ARREST/FALSE IMPRISONMENT CLAIM AGAINST DEFENDANT
                         CITY OF CORAL SPRINGS


     For his cause of action against Defendant CITY OF CORAL SPRINGS, Florida, in

     Count II, Plaintiff states:

         21. Plaintiff realleges and adopts, as if fully set forth in Count III the allegations of

             paragraphs 1 through 13.

         22. Defendants JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ,

             individually, proximately caused the arrest of Plaintiff Lorenzo Sanchez in the

             absence of probable cause that Plaintiff committed any criminal offense.

         23. Defendants JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ,

             individually, proximately caused the arrest of Plaintiff on felony resisting arrest in

             the absence of probable cause that Plaintiff committed felony resisting of arrest.

         24. The conduct of JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO

             PEREZ, individually, in causing the arrest of Plaintiff in the absence of probable



                                                                                                     7
Case 0:20-cv-61267-AHS Document 1 Entered on FLSD Docket 06/29/2020 Page 8 of 17




           cause, was taken in the absence of lawful authority. The conduct of Defendants

           JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ, individually,

           constitutes false arrest/false imprisonment of Plaintiff under Florida law.

        25. The false arrest/false imprisonment of Plaintiff was committed by Defendants

           JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ, individually,

           in the course and scope of their employment as a police officers for the CITY OF

           CORAL SPRINGS, Florida.

        26. Alternatively, if Plaintiff was not subjected to arrest by Defendants JAMES

           JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ, the temporary

           detention of Plaintiff by Defendants JAMES JOHNSON, SIMEON GUTSMERE,

           and, JULIO PEREZ, was committed by Defendants JAMES JOHNSON,

           SIMEON GUTSMERE, and, JULIO PEREZ in the absence of reasonable

           suspicion that Plaintiff had committed, was committing, or as about to commit

           any criminal offense.

        27. As a direct and proximate result of the acts described above, Plaintiff has suffered

           grievously and have been brought into public scandal, with great humiliation,

           mental suffering and damaged reputation, including business reputation/goodwill.

        28. As a further direct and proximate result of the conduct of Defendant CITY OF

           CORAL SPRINGS, Florida, Plaintiff suffered loss of his liberty and freedom,

           costs associated with his defense of the criminal action by the State of Florida as

           against him, mental anguish, and loss of capacity for the enjoyment of life.

           Plaintiff’s losses are either permanent or continuing and Plaintiff will suffer the

           losses in the future, in violation of the Plaintiff’s rights.




                                                                                                 8
Case 0:20-cv-61267-AHS Document 1 Entered on FLSD Docket 06/29/2020 Page 9 of 17




     WHEREFORE, the Plaintiff prays:

                    i. Judgment for compensatory damages in excess of $ 15,000 dollars;

                    ii. Cost of suit;

                    iii. Trial by jury as to all issues so triable; and

                    iv. Such other relief as this Honorable Court may deem just and

                    appropriate.

                               COUNT III
      FALSE ARREST/FALSE IMPRISONMENT CLAIM AGAINST DEFENDANTS
       JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ, Individually


     For his cause of action against Defendants JAMES JOHNSON, SIMEON GUTSMERE,

     and, JULIO PEREZ, individually, in Count III, Plaintiff states:

        29. Plaintiff realleges and adopts, as if fully set forth in Count III the allegations of

            paragraphs 1 through 13.

        30. The false arrest/false imprisonment of Plaintiff was committed by Defendants

            JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ.

        31. Defendants JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ,

            proximately caused Plaintiff’s arrest in the absence of probable cause that

            Plaintiff committed any criminal offense.

        32. The conduct of Defendants JAMES JOHNSON, SIMEON GUTSMERE, and,

            JULIO PEREZ, in causing the arrest of Plaintiff in the absence of probable cause,

            was taken in the absence of lawful authority. The conduct of Defendants JAMES

            JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ, constitutes false

            arrest/false imprisonment of Plaintiff under Florida law.

        33. Alternatively, if Plaintiff was not subjected to arrest by Defendants JAMES



                                                                                                    9
Case 0:20-cv-61267-AHS Document 1 Entered on FLSD Docket 06/29/2020 Page 10 of 17




           JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ, the temporary

           detention of Plaintiff was committed by Defendants JAMES JOHNSON,

           SIMEON GUTSMERE, and, JULIO PEREZ, in the absence of reasonable

           suspicion that Plaintiff had committed, was committing, or was about to commit

           any criminal offense.

        34. Alternatively to the allegations set forth in Count III, if the arrest or temporary

           detention of Plaintiff by Defendants JAMES JOHNSON, SIMEON GUTSMERE,

           and, JULIO PEREZ, was committed outside the course and scope of Defendants

           JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ, employment,

           or in bad faith or with malicious purpose or in a manner exhibiting wanton and

           willful disregard of human rights, safety, or property, the conduct of Defendants

           JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ, occurred in

           their individual capacities.

        35. As a direct and proximate result of the acts described above, Plaintiff has

           suffered grievously and has been brought into public scandal, with great

           humiliation, mental suffering and damaged reputation, including business

           reputation/goodwill.

        36. As a further direct and proximate result of the conduct of Defendants JAMES

           JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ, Plaintiff suffered loss

           of his liberty and freedom, costs associated with his defense of the criminal action

           by the State of Florida as against him, mental anguish, and loss of capacity for the

           enjoyment of life. Plaintiff’s losses are either permanent or continuing and

           Plaintiff will suffer the losses in the future, in violation of Plaintiff’s rights.




                                                                                                  10
Case 0:20-cv-61267-AHS Document 1 Entered on FLSD Docket 06/29/2020 Page 11 of 17




     WHEREFORE, the Plaintiff prays:

                      i. Judgment for compensatory damages in excess of $ 15,000 dollars;

                      ii. Judgment for exemplary damages;

                      iii. Cost of suit;

                      iv. Trial by jury as to all issues so triable; and

                      v. Such other relief as this Honorable Court may deem just and

                      appropriate.

                              COUNT IV
       BATTERY CLAIM AGAINST DEFENDANTS JAMES JOHNSON, SIMEON
                 GUTSMERE, and, JULIO PEREZ, Individually


     For his cause of action against Defendants JAMES JOHNSON, SIMEON GUTSMERE,

     and, JULIO PEREZ individually, in Count IV the Plaintiff states:

        37. The Plaintiff incorporate and reference paragraphs 1-13, as if specifically set forth

            herein.

        38. On July 3, 2019, Defendants JAMES JOHNSON, SIMEON GUTSMERE, and,

            JULIO PEREZ, did commit battery upon Plaintiff by unlawfully touching and/or

            using physical force against Plaintiff against his will. JAMES JOHNSON,

            SIMEON GUTSMERE, and, JULIO PEREZ’s actions were unwarranted,

            unjustified, and offensive.

        39. The batteries committed against Plaintiff by JAMES JOHNSON, SIMEON

            GUTSMERE, and, JULIO PEREZ were committed with malice and an intention

            to punish, and thus, outside of the scope of JAMES JOHNSON, SIMEON

            GUTSMERE, and, JULIO PEREZ’S discretionary duties.

        40. In the alternative, the battery upon Plaintiffs were committed while JAMES



                                                                                              11
Case 0:20-cv-61267-AHS Document 1 Entered on FLSD Docket 06/29/2020 Page 12 of 17




            JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ were acting in the

            course and scope of their duties as officers for the CITY OF CORAL SPRINGS,

            Florida, without malice, bad faith, or in a manner which was willfully or wantonly

            in disregard for their safety or well being, but due to negligence caused by

            incompetence and a lack of training.

        41. To the extent JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ

            were acting in the course and scope of their duties as officers for the CITY OF

            CORAL SPRINGS, Florida, without malice, bad faith, or in a manner which was

            willfully or wantonly in disregard for Plaintiffs’ safety or well-being, JAMES

            JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ breached a duty owed

            to Plaintiff as JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ

            were in charge of Plaintiff’s care and custody.

        42. As a direct and proximate result, Plaintiff suffered physical injury to his body, and

            emotional injury, including but not limited to: humiliation and exacerbation of

            emotional suffering.

            WHEREFORE Plaintiff seeks entry of judgment for compensatory damages

     against JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ, along with

     costs, as well as any other award the Court deems just.

                                 COUNT V
              BATTERY CLAIM AGAINST THE CITY OF CORAL SPRINGS


     For his cause of action against Defendant CITY OF CORAL SPRINGS, Florida, in

     Count V, Plaintiff states:


        43. The Plaintiff incorporates paragraphs 1-13 as if specifically set forth herein.



                                                                                              12
Case 0:20-cv-61267-AHS Document 1 Entered on FLSD Docket 06/29/2020 Page 13 of 17




        44. On July 3, 2019, Defendants JAMES JOHNSON, SIMEON GUTSMERE, and,

            JULIO PEREZ, did commit battery upon Plaintiff by unlawfully touching and/or

            using physical force against both Plaintiff against his will. JAMES JOHNSON,

            SIMEON GUTSMERE, and, JULIO PEREZ’s actions were unwarranted,

            unjustified, and offensive.

        45. At the time of the offensive touching and/or physical force Defendants JAMES

            JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ were acting in the

            course and scope of their duties as police officers for THE CITY OF CORAL

            SPRINGS, Florida, without malice, bad faith, or in a manner which was willfully

            or wantonly in disregard for Plaintiff’s safety or well-being.

        46. In doing so, Defendants JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO

            PEREZ breached a duty of care owed to Plaintiff as he was in the care and

            custody of the officers while they acted as employees, agents, or servants of THE

            CITY OF CORAL SPRINGS, Florida.

        47. As a direct and proximate result, Plaintiff suffered physical injury to his body, and

            emotional injury, including but not limited to: humiliation and exacerbation of

            emotional suffering.

            WHEREFORE Plaintiff seeks entry of judgment for damages against THE CITY

     OF CORAL SPRINGS, FLORIDA, along with costs, as well as any other award the

     Court deems just.

                                COUNT VI
          INFLICTION OF EMOTIONAL DISTRESS by DEFENDANTS JAMES
                JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ

     For his cause of action against Defendants JAMES JOHNSON, SIMEON GUTSMERE,



                                                                                              13
Case 0:20-cv-61267-AHS Document 1 Entered on FLSD Docket 06/29/2020 Page 14 of 17




     and, JULIO PEREZ, in Count VI, Plaintiffs states:


        48. The Plaintiffs incorporate and reference paragraphs 1-13 as if specifically set

            forth herein.

        49. On July 3, 2020, Defendants JAMES JOHNSON, SIMEON GUTSMERE, and,

            JULIO PEREZ, did commit battery upon Plaintiff by unlawfully touching and/or

            using physical force against Plaintiff against his will. JAMES JOHNSON,

            SIMEON GUTSMERE, and, JULIO PEREZ’s actions were unwarranted,

            unjustified, and offensive.

        50. The force used by Defendants JAMES JOHNSON, SIMEON GUTSMERE, and,

            JULIO PEREZ against Plaintiff served no legitimate purpose, and was done with

            malice, and was so outrageous in character, and so extreme in degree, as to go

            beyond all possible bounds of decency, and to be regarded as uncivilized.

        51. The actions of JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ

            at the time, as stated above, indicate an intent to cause emotional suffering.

        52. As a direct and proximate result of JAMES JOHNSON, SIMEON GUTSMERE,

            and, JULIO PEREZ’s actions, Plaintiff suffered severe emotional harm, and/or

            purposeful humiliation.

            WHEREFORE, the Plaintiff requests this Court enter judgment against

     Defendants JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ,

     individually, and award the Plaintiff compensatory and punitive damages, as well all

     other further relief this Court deems just and proper.




                                                                                              14
Case 0:20-cv-61267-AHS Document 1 Entered on FLSD Docket 06/29/2020 Page 15 of 17




                               COUNT VII
      NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS by CITY OF CORAL
                                SPRINGS


     For his cause of action against Defendant CITY OF CORAL SPRINGS, Florida, in

     Count VII, Plaintiff states:

        53. The Plaintiff incorporates and reference paragraphs 1-13 as if specifically set

            forth herein.

        54. On July 3, 2019, Defendants JAMES JOHNSON, SIMEON GUTSMERE, and,

            JULIO PEREZ, did commit battery upon Plaintiff by unlawfully touching and/or

            using physical force against Plaintiff against his will. JAMES JOHNSON,

            SIMEON GUTSMERE, and, JULIO PEREZ’s actions were unwarranted,

            unjustified, and offensive.

        55. Defendants JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ

            negligently caused physical injury and resulting emotional distress to Plaintiff.

        56. At the time Defendants JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO

            PEREZ owed a duty of care to Plaintiff as they were Plaintiff’s jailers and

            possessed complete control of Plaintiff’s freedom and movement.

        57. Defendants JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ

            breached that duty of care by negligently causing physical injury and resulting

            emotional distress.

        58. At the time Defendants JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO

            PEREZ did so, they were acting in the course and scope of their employment for

            the CITY OF CORAL SPRINGS, Florida.

        59. Defendants JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ’s



                                                                                                15
Case 0:20-cv-61267-AHS Document 1 Entered on FLSD Docket 06/29/2020 Page 16 of 17




            actions were the result of negligent breach and disregard for Plaintiff’s safety or

            well-being.

        60. As a direct and proximate result of Defendants JAMES JOHNSON, SIMEON

            GUTSMERE, and, JULIO PEREZ’S breach of duty, Plaintiff suffered both

            physical and resulting emotional distress, to wit: injury to face, chest, hands and

            wrists, ankles and body, as well as humiliation and anxiety.

        WHEREFORE Plaintiffs seek entry of judgment for damages against the CITY OF

     CORAL SPRINGS, Florida, along with costs, as well as any other award the Court

     deems just.

                               COUNT VIII
       EXCESSIVE USE OF FORCE AGAINST DEFENDANTS JAMES JOHNSON,
      SIMEON GUTSMERE, and, JULIO PEREZ, INDIVIDUALLY, COGNIZABLE
                           UNDER 42 U.S.C. § 1983

     For their cause of action against Defendants JAMES JOHNSON, SIMEON

     GUTSMERE, and, JULIO PEREZ, in Count VIII, Plaintiff states:

        61. Plaintiff realleges and adopts, as if fully set forth in Count VIII, the allegations of

            paragraphs 1 through 13.

        62. At no time before, during or after Defendants JAMES JOHNSON, SIMEON

            GUTSMERE, and, JULIO PEREZ determined to electrocute, strike, and tackle

            LORENZO SANCHEZ did Plaintiff oppose, resist or offer violence to

            Defendants JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO PEREZ or

            any other person such that the use of force could be considered necessary or

            justifiable.

        63. The force used by Defendants JAMES JOHNSON, SIMEON GUTSMERE, and,

            JULIO PEREZ against Plaintiff was objectively unreasonable and unnecessary.



                                                                                                  16
Case 0:20-cv-61267-AHS Document 1 Entered on FLSD Docket 06/29/2020 Page 17 of 17




        64. The actions and words of Defendants JAMES JOHNSON, SIMEON

            GUTSMERE, and, JULIO PEREZ at the time, and afterword demonstrate that

            they acted maliciously and outside the scope of discretionary duties, such that

            they are disentitled to any claim of immunity.

        65. As a direct and proximate result of Defendants JAMES JOHNSON, SIMEON

            GUTSMERE, and, JULIO PEREZ’s actions Plaintiffs suffered both physical and

            exacerbated emotional harm.

        WHEREFORE Plaintiffs seek entry of judgment for damages both compensatory and

     punitive against Defendants JAMES JOHNSON, SIMEON GUTSMERE, and, JULIO

     PEREZ, along with costs and reasonable attorney’s fees, as well as any other award the

     Court deems just.

     DEMAND FOR JURY TRIAL

            Plaintiffs demand trial by jury on all issues so triable as of right.

            Respectfully submitted,

            Dated: June 29, 2020


                                    By: /s/ James R. Dunn
                                    The Law Offices of James R. Dunn, P.A., and
                                    The Law Offices of Gustavo E. Frances, P.A.
                                    James R. Dunn, Esq.
                                    Florida Bar No. 40950
                                    Gustavo E. Frances, Esq.
                                    Florida Bar No. 16011
                                    200 SE 6th St
                                    Suite 402
                                    Fort Lauderdale, FL 33301
                                    Tel. (954) 684-3535
                                    Fax (954) 533-6796
                                    E-Mail:james@attorneyjamesdunn.com
                                           geflaw@gmail.com
                                    Attorneys for Plaintiffs



                                                                                              17
